DETAILED ACTION
ALLOWABLE SUBJECT MATTER
Claims 1-6, 8-15, and 19-20 are allowed.	

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.		
Authorization for this examiner’s amendment was given in a telephone communication with William H. Hargett, Jr. (Reg. No. 73495) on March 19, 2021.			The application has been amended as follows: 	
					
In the Claims:	
Claims 16 and 21 are canceled without traverse.

In Claim 11, line 2, after “the plurality of”, --first-- as been inserted.
	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest” prior art Cho (US 2016/0232826 A1). Cho does not teach or suggest fairly, either singularly or in combination wherein the second wiring portion unit of the plurality of wiring portion units extends parallel to the first side of the .			Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
The prior art made of record is considered pertinent to Applicants’ disclosure: Zhang et al. (US 2018/0053466 A1), Lee et al. (US 2018/0033355 A1), Reynolds et al. (US 2017/0277296 A1), Hong et al. (US 2017/0123558 A1), Jang (US 2014/0204285 A1), and Aoki et al. (US 2006/0189007 A1).								Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438.  The examiner can normally be reached on M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID CHEN/Primary Examiner, Art Unit 2815